AMENDED AND RESTATED BY-LAWS OF PRINCIPAL LIFE INSURANCE COMPANY Effective February 24, 2009 TABLE OF CONTENTS Page ARTICLE I PRINCIPAL OFFICE 1 ARTICLE II REGISTERED OFFICE AND AGENT 1 ARTICLE III MEETINGS OF SHAREHOLDERS 1 3.1 Annual Meeting 1 3.2 Special Meetings 1 3.3 Notices and Reports to Shareholders 1 3.4 Notice of Shareholder Business and Nominations 1 3.5 Waiver of Notice 2 3.6 Record Date 2 3.7 Shareholders' List 3 3.8 Quorum 3 3.9 Organization 3 3.10 Voting of Shares 3 3.11 Voting by Proxy or Representative 3 3.12 Conduct of Business 4 3.13 Action Without Meeting 4 ARTICLE IV BOARD OF DIRECTORS 4 4.1 Qualifications and General Powers 4 4.2 Number and Term of Office 4 4.3 Quorum and Manner of Acting 4 4.4 Resignation 4 4.5 Compensation of Directors 4 4.6 Meetings 4 4.7 Waiver of Notice 4 4.8 Director's Assent Presumed 5 4.9 Action Without Meeting 5 4.10 Dividends 5 4.11 Officers of the Board of Directors 5 ARTICLE V THE EXECUTIVE COMMITTEE AND OTHER COMMITTEES 5 5.1 Executive Committee 5 5.2 Powers of Executive Committee 5 5.3 Other Committees 5 ARTICLE VI OFFICERS 5 6.1 President 5 6.2 Chief Executive Officer 5 6.3 Secretary 6 6.4 Other Officers Elected by Board of Directors 6 6.5 Other Officers 6 6.6 Resignation and Removal 6 6.7 Compensation of Officers 6 ARTICLE VII SHARES, THEIR ISSUANCE AND TRANSFER 6 7.1 Consideration for Shares 6 7.2 Certificates for Shares 6 7.3 Execution of Certificates 6 7.4 Share Record 6 7.5 Cancellation 6 7.6 Transfers of Stock 6 7.7 Regulations 6 7.8 Lost, Destroyed or Mutilated Certificates 6 ARTICLE VIII MISCELLANEOUS PROVISIONS 7 8.1 Facsimile Signatures 7 8.2 Execution of Instruments 7 8.3 Disposition of Funds 7 8.4 Fiscal Year 7 8.5 Books and Records 7 8.6 Voting of Stocks Owned by the Corporation 7 ARTICLE IX INDEMNITY 7 ARTICLE X AMENDMENTS 7 ARTICLE I (b) If notice of proposed corporate action is required PRINCIPAL OFFICE by law to be given to shareholders not entitled to vote and the action is to be taken by consent of the voting The location of the principal office of the corporation in the shareholders, the corporation shall give all shareholders State of Iowa will be identified in the corporation's annual written notice of the proposed action at least 10 days report filed with the Secretary of State of the State of Iowa. before the action is taken. The notice must contain or be The corporation may have such other offices either within accompanied by the same material that would have been or without the State of Iowa as the business of the required by law to be sent to shareholders not entitled to corporation may from time to time require. vote in a notice of meeting at which the proposed action would have been submitted to the shareholders for action. ARTICLE II (c) In the event corporate action is taken without a meeting in accordance with the Articles of Incorporation of REGISTERED OFFICE AND AGENT the corporation and Section 3.13 of these By-Laws by less than unanimous written consent, prompt notice of the The initial registered agent and office of the corporation are taking of such corporate action shall be given to those set forth in the Articles of Incorporation. The registered shareholders who have not consented in writing to the agent or registered office, or both, may be changed by taking of such corporate action. resolution of the Board of Directors. Section 3.4 Notice of Shareholder Business and Nominations . ARTICLE III (a) Annual Meetings of Shareholders . (i) Nominations MEETINGS OF SHAREHOLDERS of persons for election to the Board of Directors and the proposal of business to be considered by the shareholders Section 3.1 Annual Meeting . The annual meeting of the may be made at an annual meeting of shareholders of the shareholders for the election of directors and for the corporation (1) by or at the direction of the Board of transaction of such other business as may properly come Directors or the Chairman of the Board or (2) by any before the meeting, shall be held on the third Monday in shareholder of the corporation who is entitled to vote at the May of each year at such place and time as the Board of meeting, who complies with the notice procedures set forth Directors shall each year fix, or at such other place, time in clauses (ii) and (iii) of this paragraph (a) of Section 3.4 and date as the Board of Directors shall fix. and who was a shareholder of record at the time such notice was delivered to the Secretary. Section 3.2 Special Meetings . Special meetings of the shareholders, for any purpose or purposes, unless (ii) For nominations or other business to be otherwise prescribed by law (which for purposes of these properly brought before an annual meeting by a By-Laws shall mean as required from time to time by the shareholder pursuant to clause (2) of paragraph (a)(i) Iowa Business Corporation Act or the Articles of of this Section 3.4, the shareholder must have given Incorporation of the corporation), may be called by the timely notice thereof in writing to the Secretary. To be Chairman of the Board, the Chief Executive Officer or the timely, a shareholder's notice shall be delivered to the Board of Directors, and shall be called by the Board of Secretary at the principal executive offices of the Directors upon the written demand, signed, dated and corporation not less than 90 days nor more than 120 delivered to the Secretary, of the holders of at least 10% of days prior to the first anniversary of the preceding all the votes entitled to be cast on any issue proposed to be year's annual meeting; provided , however , that if the considered at the meeting. Such written demand shall date of the annual meeting is advanced by more than state the purpose or purposes for which such meeting is to 20 days or delayed by more than 70 days from such be called. The time, date and place of any special meeting anniversary date, notice by the shareholder to be shall be determined by the Board of Directors, or, at its timely must be so delivered not earlier than 120 days direction, by the Chief Executive Officer. prior to such annual meeting and not later than the close of business on the later of the 90th day prior to Section 3.3 Notices and Reports to Shareholders . such annual meeting or the 10th day following the day on which public announcement of the date of such (a) Notice of the place, date and time of all meetings meeting is first made. In no event shall the of shareholders and, in the case of a special meeting, the adjournment of an annual meeting commence a new purpose or purposes for which the meeting is called, shall time period for the giving of a shareholder's notice as be communicated not fewer than 10 days nor more than 60 described above. Such shareholder's notice shall set days before the date of the meeting to each shareholder forth (1) as to each person whom the shareholder entitled to vote at such meeting. The Board of Directors, as proposes to nominate for election or reelection as a provided in Section 3.6 of these By-Laws, may establish a director all information relating to such person that is record date for the determination of shareholders entitled to required to be disclosed in solicitations of proxies for notice. Notice of adjourned meetings need only be given if election of directors or is otherwise required pursuant required by law or Section 3.8 of these By-Laws. to Regulation 14A under Securities Exchange Act of 1934, as amended (the "Exchange Act"), and Rule a new time period for the giving of a shareholder's notice as 14a-11 thereunder, including such person's written described above. consent to being named in the proxy statement as a nominee and to serving as a director if elected; (2) as (c) General . (i) Only persons who are nominated in to any other business that the shareholder proposes to accordance with the procedures set forth in this Section 3.4 bring before the meeting, a brief description of the shall be eligible to serve as directors and only such business desired to be brought before the meeting, the business shall be conducted at a meeting of shareholders reasons for conducting such business at the meeting as shall have been brought before the annual or special and any material interest in such business of such meeting in accordance with the procedures set forth in this shareholder and of any beneficial owner on whose Section 3.4. Except as otherwise provided by law, the behalf the proposal is made; and (3) as to the Articles of Incorporation of the corporation or these By- shareholder giving the notice and any beneficial owner Laws, the chairperson of the annual or special meeting on whose behalf the nomination or proposal is made shall have the power and duty to determine whether a (A) the name and address of such shareholder, as they nomination or any business proposed to be brought before appear on the corporation's books, and of such the meeting was made in accordance with the procedures beneficial owner and (B) the class and number of set forth in this Section 3.4 and, if any proposed shares of the corporation which are owned beneficially nomination or business is not in compliance with this and of record by such shareholder and such beneficial Section 3.4, to declare that such defective proposal or owner. nomination shall be disregarded. (iii) Notwithstanding anything in the second (ii) For purposes of this Section 3.4, "public sentence of paragraph (a)(ii) of this Section 3.4 to the announcement" shall mean disclosure in a press contrary, in the event that the number of directors to be release reported by the Dow Jones News Service, elected to the Board of Directors is increased and there Associated Press or comparable national news service is no public announcement naming all of the nominees or in a document publicly filed by the corporation with for director or specifying the size of the increased the Securities and Exchange Commission pursuant to Board of Directors made by the corporation at least Section 13, 14 or (15(d) of the Exchange Act. 100 days prior to the first anniversary of the preceding year's annual meeting, a shareholder's notice under (iii) Notwithstanding the foregoing provisions of this Section 3.4 shall also be considered timely, but this Section 3.4, a shareholder shall also comply with only with respect to nominees for any new positions all applicable requirements of the Exchange Act and created by such increase, if it shall be delivered to the the rules and regulations thereunder with respect to the Secretary at the principal executive offices of the matters set forth in this Section 3.4. Nothing in this corporation not later than the close of business on the Section 3.4 shall be deemed to affect any rights of (1) 10th day following the day on which such public shareholders to request inclusion of proposals in the announcement is first made by the corporation. corporation's proxy statement pursuant to Rule 14a-8 under the Exchange Act or (2) the holders of any series (b) Special Meetings of Shareholders . Only such of Preferred Stock to elect directors if so provided business as shall have been brought before the special under any applicable certificates of designation relating meeting of the shareholders pursuant to the corporation's to the series of Preferred Stock. notice of meeting pursuant to Section 3.3 of these By-Laws shall be conducted at such meeting. Nominations of Section 3.5 Waiver of Notice . persons for election to the Board of Directors may be made at a special meeting of shareholders at which directors are (a) Any shareholder may waive any notice required by to be elected pursuant to the corporation's notice of law or these By-Laws if such waiver is in writing and signed meeting (i) by or at the direction of the Board of Directors by the shareholder entitled to such notice, whether before or (ii) by any shareholder of the corporation who is entitled or after the date and time stated in such notice. Such a to vote at the meeting, who complies with the notice waiver shall be equivalent to notice to such shareholder in procedures set forth in this paragraph (b) of Section 3.4 due time as required by law or these By-Laws. Any such and who is a shareholder of record at the time such notice waiver shall be delivered to the corporation for inclusion in is delivered to the Secretary. Nominations by shareholders the minutes or filing with the corporate records of the of persons for election to the Board of Directors may be corporation. made at such special meeting of shareholders if the shareholder's notice as required by paragraph (a)(ii) of this (b) A shareholder's attendance at a meeting, in Section 3.4 shall be delivered to the Secretary at the person or by proxy, waives (i) objection to lack of notice or principal executive offices of the corporation not earlier than defective notice of such meeting, unless the shareholder at the 120th day prior to such special meeting and not later the beginning of the meeting or promptly upon the than the close of business on the later of the 90th day prior shareholder's arrival objects to holding the meeting or to such special meeting or the 10th day following the day transacting business at the meeting and (ii) objection to on which public announcement is first made of the date of consideration of a particular matter at the meeting that is the special meeting and of the nominees proposed by the not within the purpose or purposes described in the Board of Directors to be elected at such meeting. In no meeting notice, unless the shareholder objects to event shall the adjournment of special meeting commence considering the matter when it is presented. however , that if the date of any adjourned meeting is more Section 3.6 Record Date . The Board of Directors may fix, than 120 days after the date for which the meeting was in advance, a date as to the record date for any originally noticed, or if a new record date is fixed for the determination of shareholders for any purpose, such date in adjourned meeting, notice of the place, date and time of the every case to be not more than 70 days prior to the date on adjourned meeting shall be given in conformity with these which the particular action or meeting requiring such By-Laws. At any adjourned meeting, any business may be determination of shareholders is to be taken or held. If no transacted which might have been transacted at the original record date is so fixed for the determination of meeting. shareholders, the close of business on the day before the date on which the first notice of a shareholders' meeting is (c) Once a share is represented for any purpose at a communicated to shareholders or the date on which the meeting, it is deemed present for quorum purposes for the Board of Directors authorizes a share dividend or a remainder of the meeting and for any adjournment thereof distribution (other than one involving a repurchase or unless a new record date is or must be set for that reacquisition of shares), as the case may be, shall be the adjourned meeting. record date for such determination of shareholders. When a determination of shareholders entitled to vote at any Section 3.9 Organization . meeting of shareholders has been made as provided in this Section 3.6, such determination shall apply to any (a) The Chairman of the Board, or in the absence of adjournment thereof, unless the Board of Directors selects the Chairman of the Board, the acting Chairman of the a new record date or unless a new record date is required Board, or in his or her absence, such person as shall be by law. designated by the holders of a majority of the votes present at the meeting shall call meetings of the shareholders to Section 3.7 Shareholders' List . After fixing a record date order and shall act as presiding officer of such meetings. for a meeting, the corporation shall prepare an alphabetical list of the names of all shareholders who are entitled to (b) The Secretary shall act as secretary at all notice of a shareholders' meeting. The list must be meetings of the shareholders, but in the absence of the arranged by voting group and within each voting group by Secretary at any meeting of the shareholders, the presiding class or series of shares, and show the address of and officer may appoint any person to act as secretary of the number of shares held by each shareholder. The meeting. shareholders' list must be available for inspection by any shareholder beginning two business days after notice of the Section 3.10 Voting of Shares . meeting is given for which the list was prepared and continuing through the meeting at the corporation's (a) Every shareholder entitled to vote may vote in principal office or at a place in the city where the meeting person or by proxy. Except as provided in subsection (c) of will be held which such place shall be identified in the this Section 3.10 or unless otherwise provided by law, each notice of the meeting. A shareholder, or a shareholder's outstanding share, regardless of class, shall be entitled to agent or attorney, is entitled on written demand to inspect one vote on each matter submitted to a vote at a meeting and, subject to the requirements of law, to copy the list, of shareholders. Unless otherwise provided by law, during regular business hours and at the person's expense, directors in each class shall be elected by a plurality of the during the period the list is available for inspection. The votes cast by the shares entitled to vote in the election at a corporation shall make the shareholders' list available at meeting at which a quorum is present. Shareholders do the meeting, and any shareholder, or a shareholder's agent not have the right to cumulate their votes for directors or attorney, is entitled to inspect the list at any time during unless the Articles of Incorporation of the corporation so the meeting or any adjournment thereof. provide. Section 3.8 Quorum . (b) The shareholders having the right to vote shares at any meeting shall be only those of record on the stock (a) At any meeting of the shareholders, a majority of books of the corporation on the record date fixed by law or the votes entitled to be cast on the matter by a voting group pursuant to the provisions of Section 3.6 of these By-Laws. constitutes a quorum of that voting group for action on that matter, unless the representation of a different number is (c) Absent special circumstances, the shares of the required by law, and in that case, the representation of the corporation held, directly or indirectly, by another number so required shall constitute a quorum. If at the corporation are not entitled to vote if a majority of the time for which a meeting of shareholders has been called shares entitled to vote for the election of directors of such less than a quorum is present, the chairperson of the other corporation is held by the corporation. The foregoing meeting or a majority of the shareholders present or does not limit the power of the corporation to vote any represented by proxy and entitled to vote thereat may shares held by the corporation in a fiduciary capacity. adjourn the meeting to another place, date or time. (d) If a quorum exists, action on a matter other than (b) When a meeting is adjourned to another place, the election of directors, by a voting group is approved if date or time, notice need not be given of the adjourned the votes cast within the voting group favoring the action meeting if the place, date and time thereof are announced exceed the votes cast opposing the action, unless a greater at the meeting at which the adjournment is taken; provided , number is required by law. corporation, and such authority may be general or confined Section 3.11 Voting by Proxy or Representative . to specific instances. (a) At all meetings of the shareholders, a shareholder Section 4.2 Number and Term of Office . The Board of entitled to vote may vote in person or by proxy appointed in Directors shall be elected in the manner and for the term writing, which appointment shall be effective when received specified in the Articles of Incorporation of the corporation by the secretary of the meeting or other officer, agent or and in Section 3.4 of these By-Laws. Each director inspector authorized to tabulate votes. An appointment of (whenever elected) shall hold office until his or her death, a proxy is valid for 11 months from the date of its resignation or removal, except that each director who execution, unless a longer period is expressly provided in attains retirement age, as set forth in the Articles of the appointment form. Incorporation of the corporation or as determined by the Board of Directors, during the term for which elected shall (b) Shares held by an administrator, executor, hold office only until the next annual meeting of guardian, conservator, receiver, trustee, pledgee or another shareholders following attainment of retirement age, at corporation may be voted as provided by law. which time a person may be elected as director to complete the unexpired term of office, if any, for which the director Section 3.12 Conduct of Business . The person acting as attaining retirement age had been elected. the presiding officer of any meeting of shareholders shall determine the order of business and procedure at the Section 4.3 Quorum and Manner of Acting . A quorum of meeting, including such regulation of the manner of voting the Board of Directors consists of a majority of the number and the conduct of business as seem to him or her to be in of directors prescribed in accordance with Section 4.2 of order. these By-Laws. If at any meeting of the Board of Directors less than a quorum is present, a majority of the directors Section 3.13 Action Without Meeting . Except as otherwise present may adjourn the meeting from time to time until a set forth in this Section 3.13 and subject to Section 3.3(c) quorum shall be present. Notice of any adjourned meeting of these By-Laws and the Articles of Incorporation of the need not be given. At all meetings of directors where a corporation, any action required or permitted by law to be quorum is present, the act of the majority of the directors taken at a meeting of the shareholders of the corporation present at the meeting shall be the act of the Board of may be taken without a meeting or vote, and without notice, Directors. if one or more consents in writing setting forth the action taken shall be signed and dated by the holders of Section 4.4 Resignation . Any director of the corporation outstanding shares having not less than 90% of the votes may resign at any time by delivering written notice to the entitled to be cast at a meeting at which all shares entitled Chairman of the Board, the Board of Directors, or the to vote on the action were present and voted, and are corporation. A resignation is effective when the notice is delivered to the corporation for inclusion in the minutes or delivered unless the notice specifies a later effective date. filing with the corporate records of the corporation; provided , however , that a director shall not be removed by Section 4.5 Compensation of Directors . Directors who are written consents unless written consents are obtained from not officers of the corporation shall be entitled to an annual the holders of all of the outstanding shares of the retainer and an additional amount for attendance at each corporation that are entitled to vote on the removal of the regular or special meeting of the Board of Directors or director. Written consents from a sufficient number of meetings of committees of the Board of Directors, plus the shareholders must be obtained within 60 days from the expense of attending such meetings, if any, as may be date of the earliest dated consent for such consents to be fixed from time to time by resolution of the Board of effective to take corporate action. If not otherwise fixed by Directors. law or in accordance with these By-Laws, the record date for determining shareholders entitled to take action without Section 4.6 Meetings . Regular meetings of the Board of a meeting is the date the first shareholder signs such a Directors shall be held without notice once in each calendar written consent. quarter on such date and at such hour and place, within or without the State of Iowa, as may be fixed by the Board of Directors, except that the meeting in the second quarter ARTICLE IV shall be held in the principal office of the corporation in Des Moines on the date of the annual meeting of the BOARD OF DIRECTORS shareholders of the corporation. The date, time and place of any regular meeting other than the meeting in the Section 4.1 Qualifications and General Powers . No second quarter may be changed by the Chairman of the director is required to be an officer, employee, shareholder Board, if any, or the President, by written notice to all or policyowner of the corporation or a resident of the State directors at least 30 days before the regular meeting date, of Iowa. The business and affairs of the corporation shall provided that the date to which any meeting is changed be managed under the direction of the Board of Directors. shall not be more than 15 days earlier or later than the date The Board of Directors may authorize any officer or officers fixed by the Board of Directors. Special meetings of the or agent or agents to enter into any contract or to execute Board of Directors may be called at any time upon two and deliver any instrument in the name and on behalf of the days' written notice given by the Chairman of the Board, if any, the President or a majority of directors then in office, which notice shall state the date, time and place of the have such powers and shall perform such duties as may be special meeting. In the alternative, upon oral or written assigned to him or her by these By-Laws or by or pursuant notice received prior to the time of the meeting by at least to authorization of the Board of Directors. two-thirds of the directors, the Chairman of the Board, or the acting Chairman of the Board, may call a special (b) The Board of Directors shall by resolution meeting of the Board of Directors to be held through establish a procedure to provide for an acting Chairman of communications equipment which permits all participants the Board in the event the current Chairman of the Board is to communicate with each other, with such participation unable to serve or act in that capacity. constituting attendance at such meeting. Any meeting may be continued to the succeeding day if the Board of Directors does not complete the business coming before it ARTICLE V on the meeting date. At any meeting at which every director shall be present, even without notice, any business THE EXECUTIVE COMMITTEE AND may be transacted. OTHER COMMITTEES Section 4.7 Waiver of Notice . A director may waive any Section 5.1 Executive Committee . The Board of Directors notice required by law or these By-Laws if the waiver is in shall appoint an Executive Committee to serve at the writing and signed by the director entitled to such notice, pleasure of the Board of Directors. The Chairman of the whether before or after the date and time stated in such Board shall be a member of the Executive Committee and notice. Such a waiver shall be equivalent to notice in due shall, if present, preside at each meeting of the Executive time as required by these By-Laws. Attendance of a Committee. The Chief Executive Officer, if different than director at or participation in a meeting shall constitute a the Chairman of the Board, shall be a member of the waiver of notice of such meeting, unless the director at the Executive Committee. The Secretary shall act as secretary beginning of the meeting or promptly upon arrival objects to of the Executive Committee and shall keep a record of all holding the meeting or transacting business at the meeting proceedings of the Executive Committee. A majority of the and does not thereafter vote for or assent to action taken at members of the Executive Committee shall constitute a the meeting. quorum. Section 4.8 Director's Assent Presumed . A director who is Section 5.2 Powers of Executive Committee . The present at a meeting of the Board of Directors at which Executive Committee shall have and may exercise all of the action on any corporate matter is taken shall be presumed powers of the Board of Directors in the management and to have assented to the action taken unless the director's affairs of the corporation except when the Board of dissent shall be entered in the minutes of the meeting or Directors is in session. Actions of the Executive unless the director shall file a written dissent to such action Committee, except when the rights or acts of third parties with the person acting as the secretary of the meeting would be adversely affected, shall be subject to the before the adjournment thereof or shall forward such approval of the Board of Directors, which approval shall be dissent by registered or certified mail to the Secretary implied unless contrary action is taken by the Board of immediately after the adjournment of the meeting. Such Directors. right to dissent shall not apply to a director who voted in favor of such action. Section 5.3 Other Committees . The Board of Directors, by resolution adopted by the affirmative vote of a majority of Section 4.9 Action Without Meeting . Any action required the number of directors then in office, may establish one or or permitted by law to be taken at any meeting of the Board more other committees of the Board of Directors, each of Directors may be taken without a meeting of the action is committee to consist of two or more directors appointed by taken by all of the directors then in office and if one or more the Board of Directors. Any such committee shall serve at consents in writing describing the action so taken shall be the pleasure of the Board of Directors. Each such signed by each director then in office and included in the committee shall have the powers and duties delegated to it minutes or filed with the corporate records reflecting the by the Board of Directors, subject to the limitations set forth action taken. Action taken under this section is effective in applicable Iowa law. The Board of Directors may elect when the last director signs the consent, unless the consent one or more of its members as alternate members of any specifies a different effective date. such committee who may take the place of any absent member or members at any meeting of such committee, Section 4.10 Dividends . Subject to applicable law and any upon request of the Chairman of the Board or the applicable provisions of the Articles of Incorporation of the chairperson of such committee. corporation, the Board of Directors may authorize and the corporation may make distribution to its shareholders in cash or property. ARTICLE VI Section 4.11 Officers of the Board of Directors . (a) The OFFICERS Board of Directors shall elect from its number a Chairman of the Board to serve at the pleasure of the Board of Section 6.1 President . The Board of Directors shall elect a Directors. The Chairman of the Board shall, if present, President of the corporation to serve at the pleasure of the preside at each meeting of the Board of Directors and shall Board of Directors. The President, if not the Chief Executive Officer, shall have such powers and perform Section 6.3 Secretary . The Board of Directors shall such duties as may be assigned to him or her by these By- appoint a Secretary to serve at the pleasure of the Board of Laws, as may from time to time be assigned to him or her Directors. The Secretary shall (a) keep minutes of all by or pursuant to authorization of the Board of Directors or meetings of the shareholders and of the Board of Directors, by the Chief Executive Officer, and as may be incident to (b) authenticate records of the corporation and (c) in the office of President. general, have such powers and perform such other duties as may be assigned to him or her by these By-Laws, as Section 6.2 Chief Executive Officer . The Board of may from time to time be assigned to him or her by the Directors shall empower either the Chairman of the Board, Board of Directors or the Chief Executive Officer and as if one is elected, or the President to serve as the Chief may be incident to the office of Secretary. Executive Officer of the corporation. The Chief Executive Officer shall (a) supervise the carrying out of policies Section 6.4 Other Officers Elected by Board of Directors . adopted or approved by the Board of Directors, (b) exercise At any meeting of the Board of Directors, the Board of a general supervision and superintendence over all the Directors may elect such other officers of the corporation business and affairs of the corporation, and (c) possess as the Board of Directors may deem necessary, to serve at such other powers and perform such other duties as may the pleasure of the Board of Directors. Other officers be assigned to him or her by these By-Laws, as may from elected by the Board of Directors shall have such powers time to time be assigned by the Board of Directors and as and perform such duties as may be assigned to them by or may be incident to the office of Chief Executive Officer. pursuant to authorization of the Board of Directors or by the Chief Executive Officer. Section 6.5 Other Officers . The Board of Directors may authorize the corporation to elect or appoint other officers, each of whom shall serve at the pleasure of the corporation. Officers elected or appointed by the corporation shall have such powers and perform such duties as may be assigned to them by the corporation. Section 6.6 Resignation and Removal . An officer may resign at any time by delivering notice to the Secretary. A resignation is effective when the notice is delivered unless the notice specifies a later effective date. Any officer may be removed, for or without cause, by the Board of Directors at any time. Section 6.7 Compensation of Officers . The compensation of all officers elected by the Board of Directors shall be fixed by the Board of Directors. The compensation of officers elected or appointed by the corporation shall be fixed as provided by resolution of the Board of Directors. ARTICLE VII SHARES, THEIR ISSUANCE AND TRANSFER Section 7.1 Consideration for Shares . The Board of Directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation. Before the corporation issues shares, the Board of Directors must determine that the consideration received or to be received for shares to be issued is adequate. Section 7.2 Certificates for Shares . Every shareholder of the corporation shall be entitled to a certificate or certificates, to be in such form as the Board of Directors shall prescribe, certifying the number and class of shares of the corporation owned by such shareholder. Section 7.3 Execution of Certificates . The certificates for shares of stock shall be numbered in the order in which they shall be issued and shall be signed by the Chief ARTICLE VIII Executive Officer or President and the Secretary or an Assistant Secretary of the corporation. The signatures of MISCELLANEOUS PROVISIONS the Chief Executive Officer or President and the Secretary or Assistant Secretary or other persons signing for the Section 8.1 Facsimile Signatures . In addition to the corporation upon a certificate may be facsimiles if the provisions for use of facsimile signatures elsewhere certificate is countersigned by a transfer agent, or specifically authorized in these By-Laws, facsimile registered by a registrar, other than the corporation itself or signatures of any officer or officers of the corporation may an employee of the corporation. In case any officer or be used whenever and as authorized by the Board of other authorized person who has signed or whose facsimile Directors or a committee thereof. If any officer whose signature has been placed upon such certificate for the facsimile signature has been placed upon any form of corporation shall have ceased to be such officer or instrument shall have ceased to be such officer before an employee or agent before such certificate is issued, it may instrument in such form is issued, such instrument may be be issued by the corporation with the same effect as if he or issued with the same effect as if he or she had been such she were such officer or employee or agent at the date of officer at the time of its issue. the issuance of such certificate. Section 8.2 Execution of Instruments . Instruments Section 7.4 Share Record . A record shall be kept by the affecting or relating to real estate or the investment of funds Secretary, or by any other officer, employee or agent of the corporation may be executed as authorized by designated by the Board of Directors, of the name and resolution of the Board of Directors or as may be address of each shareholder of the corporation, the number authorized by such officers of the corporation as the Board and class of shares held by such shareholder, the number of Directors designates. of the certificates representing such shares and the respective dates of issuance of such certificates and, in Section 8.3 Disposition of Funds . The funds of the case of cancellation of any such certificate, the respective corporation shall be paid out, transferred or otherwise date of cancellation. disposed of only in such manner and under such controls as may be authorized by resolution of the Board of Section 7.5 Cancellation . Every certificate surrendered to Directors or as may be authorized by such officers of the the corporation for exchange or transfer shall be cancelled, corporation as the Board of Directors designates. and no new certificate or certificates shall be issued in Section 8.4 Fiscal Year . The fiscal exchange for any existing certificate until such existing year of the corporation shall be from the first certificate shall have been so cancelled, except in cases day of January through the last day of December. provided in Section 7.8 of these By-Laws. Section 7.6 Transfers of Stock . Transfers of shares of the Section 8.5 Books and Records . The books and records of capital stock of the corporation shall be made only on the the corporation shall be kept (except that the shareholder books of the corporation by the record holder thereof, or by list must also be kept at the places described in Section 3.7 his or her attorney thereunto authorized by power of of these By-Laws) at the principal office of the corporation. attorney duly executed and filed with the Secretary, and on surrender of the certificate or certificates for such shares Section 8.6 Voting of Stocks Owned by the Corporation . properly endorsed and the payment of all taxes thereon. In the absence of a resolution of the Board of Directors to The person in whose name shares of stock stand on the the contrary, the Chief Executive Officer and the President books of the corporation shall be deemed the owner thereof are authorized and empowered on behalf of the corporation for all purposes as regards the corporation; provided , to attend and vote, or to grant discretionary proxies to be however , that whenever any transfer of shares shall be used, at any meeting of shareholders of any corporation in made for collateral security, and not absolutely, such fact, if which this corporation holds or owns shares of stock, and known to the Secretary, shall be so expressed in the entry in that connection, on behalf of this corporation, to execute of transfer. a waiver of notice of any such meeting or a written consent to action without a meeting. The Board of Directors shall Section 7.7 Regulations . The Board of Directors may have authority to designate any officer or person as a proxy make such other rules and regulations as it may deem or attorney-in-fact to vote shares of stock in any other expedient, not inconsistent with law, concerning the issue, corporation in which the corporation may own or hold transfer and registration of certificates for shares of the shares of stock. capital stock of the corporation. Section 7.8 Lost, Destroyed or Mutilated Certificates . In ARTICLE IX the event of the loss, theft or destruction of any certificate of stock, another may be issued in its place pursuant to INDEMNITY such regulations as the Board of Directors may establish concerning proof of such loss, theft or destruction and The Board of Directors shall indemnify, or authorize the concerning the giving of a satisfactory bond or bonds of officers of the corporation to indemnify, directly and indemnity. through insurance coverage, each person now or hereafter a director, officer, employee or other representative of the corporation, and that person's heirs and legal representatives, against all damages, awards, costs and expenses, including counsel fees, reasonably incurred or imposed in connection with or resulting from any action, suit or proceeding, or the settlement thereof prior to final adjudication, to which such person is or may be made a party by reason of being or having been a director, officer, employee or other representative of the corporation or by reason of service at the request of the corporation in any capacity with another entity or organization. Such rights or indemnification shall be in addition to any rights to which any director, officer, employee or other representative of the corporation, former, present or future, may otherwise be entitled as a matter of law and subject to such limitations permitted by law as may be established by the Board of Directors. ARTICLE X AMENDMENTS These By-Laws may be amended, altered or repealed by the Board of Directors at any regular or special meeting of the Board of Directors, provided written notice expressing in substance the proposed change shall have been given to each director at least two days prior to the date of such regular or special meeting. Notice of any proposed amendment, alteration or repeal may be waived by any director by filing a written waiver of notice with the Secretary before, on or after the meeting date. The shareholders of the corporation may also amend, alter or repeal these By-Laws as provided in the Articles of Incorporation of the corporation. Any amendment to these By-Laws shall be submitted to the Iowa Insurance Commissioner for review not less than thirty (30) days prior to the effective date of the amendment, or pursuant to such other procedure as is established by law or regulation.
